Citation Nr: 1547779	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  09-31 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for irritable bowel syndrome (IBS).

2. Entitlement to an initial disability rating in excess of 10 percent for lumbar disc disease.

3. Entitlement to a disability rating in excess of 10 percent for lumbar radiculopathy in the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Moshiashwili, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1998 to August 2004, and from May 2007 to July 2008.  He served in Afghanistan and was awarded the Army Commendation Medal with "V" device and the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, NY (IBS and lumbar disc disability.)  In an October 2012 rating decision, the Veteran was separately awarded service connection for radiculopathy in his right lower extremity.  As radiculopathy is a manifestation of his low back disability, the issue of radiculopathy will be considered in this decision.  

In December 2011, the Board remanded the lumbar disc issue because the Veteran had not yet been issued an appropriate Statement of the Case (SOC).  The Veteran has since perfected his appeal and the issue has returned to the Board for appellate review.

In May 2015, the Veteran appeared at a hearing held before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In May 2011, the Veteran appeared at a hearing held before a different VLJ.  At that time, the issue of an initial disability rating in excess of 10 percent for lumbar disc disease was not properly before the Board.  However, the Veteran raised issues he had with a VA Compensation and Pension (C&P) examination of his back, and the VLJ asked questions to determine the adequacy of the examination as to identifying the Veteran's underlying symptoms.

The Board finds that the VLJ in that instance did not take testimony on the lumbar disc issue, only on the adequacy of the examination.  Therefore, a single-judge decision is appropriate in this instance, and there is no need address the requirements regarding adjudications outlined in Arneson v. Shinseki, 24 Vet. App. 379 (2011).

The issues of entitlement to initial disability rating in excess of 10 percent for lumbar disc disease and entitlement to a disability rating in excess of 10 percent for lumbar radiculopathy of the right lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On May 5, 2015, during the Veteran's Board hearing and prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the issue of IBS is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  In the present case, the Veteran has withdrawn his appeal of the issue of IBS.  Accordingly, the Board does not have jurisdiction to review this issue on appeal and it is dismissed.



ORDER

The appeal of the issue of service connection for IBS is dismissed.


REMAND

In the Veteran's May 2015 BVA hearing, the Veteran stated that his lumbar disc disability and his radiculopathy have gotten worse since his last VA examination, which the Board notes was in October 2012.  VA is therefore required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of these disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his lumbar disc disability and radiculopathy and take appropriate measures to obtain those records.  Such VA treatment records should either be made accessible electronically or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his lumbar disc disability and radiculopathy that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA (dated from January 2012 to the present) or private medical treatment, and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his lumbar disc disability and radiculopathy and their impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding treatment records regarding the Veteran's lumbar disc disability and radiculopathy, provide him with an appropriate VA examination to determine the severity of these disabilities.  The claims file should be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should report all pertinent findings.  The examiner should also discuss the impact that the Veteran's lumbar disc disability and radiculopathy have on his ability to secure and maintain substantially gainful employment.  

Additionally, the examiner should ascertain whether the Veteran suffers from incapacitating episodes as a result of his lumbar back disability and radiculopathy, and if so, how many episodes per year he suffers, what the average duration of these episodes is, and whether he is treated by a physician during these episodes.



4.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals















Department of Veterans Affairs


